DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant(s) elected Claims 16-20, Group III, in response to the Election/Restriction submitted 06/14/2021, as the elected subject matter.  Claims 1-8, Group 1, and claims 9-15, Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election was made without traverse in the reply filed on 08/16/2021. 

Preliminary Amendment
The preliminary amendments of claims, filed 08/16/2021, has been fully considered.

Status of Claims
Claim 1-20 are pending with claims 16-20 under examination and claims 1-15 withdrawn from consideration.

Priority
Applicant's claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/717,475, filed 08/10/2018, is acknowledge.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/13/2019 and 08/16/2021 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 19 refers to “determining that the cassette comprises a quality control specimen and a patient specimen, ejecting the cassette, and displaying an alert on a display device”.  Claim 19 depends from claim 16. Claim 16 lines 3-7 previously referred to “determining that a cassette includes a quality control specimen … testing the quality control specimen to obtain a first measurement of a parameter … testing the quality control specimen to obtain a second measurement”.  The determination process of claim 19 requires a different determination be made than the determination process of claim 16.  That is, claim 19 requires a determination process that requires a quality control and a patient sample whereas the determination process of claim 16 simply requires a quality control.  It is unclear how the method of claim 16 can satisfy the requirements of testing the cassette that includes a quality control sample if the cassette is ejected, as required by claim 19.  How are the testing requirements to obtain a first and second measurement of the method recited in claim 16 are performed on a cassette when the cassette is ejected? Does the method of claim 16 actually require testing of a quality control specimen when a cassette includes a quality control specimen?  In a case where the cassette comprises a specimen and a patent sample, the cassette would still include a quality control specimen.  Perhaps Applicant(s) are intending to recite “eject any cassettes already present within the instrument or move the cassettes to an output buffer”, as recited in para. [0067], and in view the method depicted in figure 4 of applicant(s) instant specification, which corresponds to the method of claim 16?

Claim 20 refers to “allowing specimens that are undergoing processing to continue processing”.  Claim 20 depends from claim 16.  Claim 16 line 4 previously refers to “ceasing performing tests on patient specimens”.  It is unclear how specimens undergoing processing continue to process when the specimens are ceased from performing tests.  How can the conditions of claim 20 be met in view of the requirements from claim 16?  How does a specimen cease tests and continue processing?  Is the specimen processing ceased, as required by claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glavina et al. (US 2016/0356800; Pub. Date: Dec. 8, 2016).

Regarding claim 16, Glavina discloses a method for quality control of a hematology laboratory instrument (Glavina; [0017, 0096]), the method comprising: 

ceasing performing tests on patient specimens (Glavina discloses test device 305 is configured to receive one or more cassettes 310; [0072].  In a case where the test device 305 is configured to receive one cassette, then the test device 305 would not be configured to receive a patient sample when the quality control cassette is inserted to perform quality control.  Therefore, the test device 305 ceasing to perform tests on patient specimens), 
testing the quality control specimen to obtain a first measurement of a parameter (Glavina discloses the method comprises performing the quality control tests by running on or more quality control samples on the test device; fig. 5, #515, [0098], and that the quality control data is evaluated by comparing the quality control test results with a threshold or target value for the control samples; fig. 5, #525, [0101]), 
responsive to determining that the first measurement is outside an expected tolerance, testing the quality control specimen to obtain a second measurement (Glavina discloses that upon determining the quality control test results are non-compliant, the data manager 315 may request the quality control test(s) be repeated; [0104, 0109]), and 
responsive to determining the second measurement is either (i) within the expected tolerance and restarting processing of the cassette (Glavina discloses that upon determining the quality control test is compliant, the instrument is configured to operate under normal operating procedures in order to perform the analytical test and/or another quality control test; fig. 5, #560, 

Regarding claim 17, Glavina discloses the method of claim 16 above, further comprising sending an alert (Glavina discloses the operator is alerted to problems sensed with the quality control specimen; [0079, 0089]).  



RegarasdflkjRegarding claim 18, Glavina discloses the method of claim 16 above, wherein determining that the cassette includes a quality control specimen comprises reading a bar code or other identifying indicia on the quality control specimen (Glavina; [0112]).  

Regarding claim 19, Glavina discloses the method of claim 16 above, further comprising: 
determining that the cassette comprises a quality control specimen and a patient specimen, ejecting the cassette, and displaying an alert on a display device (As best understood, Glavina discloses the one or more quality control tests are performed using (i) a predetermined number and type of control fluids, and (ii) a predetermined number of sample testing cartridges of a set of sample testing cartridges; [0020].  The set of sample testing cartridges are of a particular type, and each type is configured to measure one or more analytes in the biological samples; [0019].  The biological samples is, for example, blood, plasma, urine; [0037].  Therefore, the cartridge comprising a quality control specimen and a patient specimen.  Furthermore, Glavina discloses test device 305 is configured to receive one or more cassettes 310; [0072].  In a case where the test device 305 is configured to receive one cassette, then the test device 305 would require a patient specimen be ejected before the quality control specimen is inserted.  Glavina 

Regarding claim 20, Glavina discloses the method of claim 16 above, further comprising allowing specimens that are undergoing processing to continue processing (As best understood, Glavina discloses that upon determining the quality control test is compliant, the instrument is configured to operate under normal operating procedures in order to perform the analytical test and/or another quality control test and instructions to operate a pump to force air through one or mor conduits of the device to move a metered portion of the patient sample or QC sample into contact with an analyte sensor within a detection region of the conduit; fig. 5, #560, [0116].  Furthermore, Glavina discloses that upon determining the quality control test is non-compliant, the instrument is configured to be at least partially disabled from performing the analytical test and/or another quality control test, but that partially disabling the instrument does not necessarily mean that the instrument does not operate and run the analytical test and/or another quality control test.  In a case where the instrument is non-compliant, the instrument may run the analytical test and/or QC test but instead of providing the results of the test according to normal operation, the instrument is configured to provide an error message that the lot number and/or type of device that failed quality control; [0117].

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Odachi (US 2009/0150083) discloses a laboratory instrument that determines whether an analysis result of a controlled specimen having a known value is normal or not based on the analysis result of the controlled specimen.
Hirabayashi et al. (US 2021/0025907) teaches an analysis unit that performs quality control analysis and performs statistical analysis of the quality control result with respect to previous QC measurements.
Stern et al. (US 2019/0276871) teaches a cartridge comprising a specimen and a quality control sample. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/C.A.T./Examiner, Art Unit 1798                    

/Benjamin R Whatley/Primary Examiner, Art Unit 1798